Title: From Thomas Jefferson to the County Lieutenants of Washington and Certain Other Counties, 28 May 1781
From: Jefferson, Thomas
To: County Lieutenants


        
          Sir
          Charlottesville May 28th 1781
        
        Lord Cornwallis from Carolina and a Reinforcement of 2000 Men from New York having joined the hostile Army which was before here and crossed James River renders it necessary for us to bring a very great Force into the Field. As I have reason to believe you have not sent the whole Number ordered to the Southward by my Letter of You will now be pleased to send under proper Officers whatever number you were deficient to join immediately our Army under Major General Marquis Fayette. As it is uncertain whether he will retire Northwardly or Westwardly, I would advise that your men come by the Way of Charlottesville should no movement of the Enemy render it unsafe. You will be pleased to understand that the number you are now required to send, with those actually marched to the Southward are to make up as formerly required. Let every man who possibly can, come armed with a good rifle and those who cannot must bring a good smooth Bore if they have it.
        They must expect to continue in the Field two months from the Time of their joining the Army.
        Cavalry in a due proportion being as necessary [&c. as in the Letter of May 5th to the County Lieut of Culpeper.]
        I need not urge you to the most instantaneous execution of these Orders. Till the Reinforcements now called for get into the Field the whole Country lies open to a most powerful Army headed by the most active, enterprising and vindictive Officer who has ever appeared in Arms against us. I am with great respect Sir your most obedt Servt.,
        
          Th: Jefferson
        
      